United States Court of Appeals
                     For the First Circuit

No. 04-1837

                       CLIFFORD GORFINKLE,

                      Plaintiff, Appellant,

                               and

     DEBORAH A. GARSTON; PPA ALEXANDRA REBECCA JEAN GARSTON,

                           Plaintiffs,

                               v.

               U.S. AIRWAYS, INC.; F.F. SANTARPIO,

                     Defendants, Appellees.

                             ERRATA


     The opinion of this Court issued on December 7, 2005, is
amended as follows:

     On page 2, line 10, replace "in favor of Gorfinkle." with
"in favor of U.S. Airways."